 In the Matter Of PETER FREUND, DOING BUSINESS UNDER THE TRADENAME AND STYLE OF PETER FREUND KNITTING MILLS, AND PETERFREUND AND ELIZABETH FREUND, CO-PARTNERS DOING BUSINESS UN-DER THE TRADE NAME AND STYLE OF PETER FREUND KNITTING MILLSandTEXTILE WORKERSUNION OF AMERICA, C. I. O.Case No. 2-C-5397.Decided March 29, 1945Mr. David H. Werther,for the Board.Rothstein d Korzenik, by Mr. Harold Korzenik,of New York City,andLevenson '& Levenson,byMr. A. D. Levenson,of Union City, N. J.,for the respondent.Isserman, Isserman dl Kapelsohn,byMr. Morris Issergnam,of New-ark, N. J., andMr. Jack Mermell,of Union City, N. J., for the Union.Mr. Louis R. Mercado,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon an amended charge duly filed on June 3, 1944, by TextileWorkers Union of America, C. I. 0., herein called the Union, theNational Labor Relations Board, herein called the Board, by theRegional Director for the Second Region (New York City), issuedits complaint dated June 5, 1944, against Peter Freund and ElizabethFreund, co-partners doing business under the trade name and styleof Peter Freund Knitting Mills, herein jointly called the respondent,?alleging that the respondent had engaged in and was engaging inunfair labor practices affecting commerce within the meaning of'During the course ofthe hearing,the complaint was orally amended by the Board,with the consent of the respondent,to allege that the business of the respondent wasconducted from on orabout the year 1918 toJanuary 1,1944, by the respondent, PeterFreund, as sole proprietor,and that on the latterdate, the respondents,Peter Freund andElizabethFreund, co-partners doing business under the trade name and styleof PeterFreund KnittingMills, succeededto and have since carried on the said business.Thecaptions to the pleadings,as well as the pleadings themselves,were similarly amendedto conform to these allegations.The individual respondent, Peter Freund,and the re-spondents named as the co-partnership will hereinafter be referred to jointly as therespondent,and the neuter pronoun will be used in referring to the respondent,exceptwhere the context otherwise requires.61 N. L. R. B., No. 13.118 PETERFREUND KNITTING MILLS119Section 8 (1) and (3) and Section 2 (6) and (7) of the National LaborRelations Act, 49 Stat. 449, herein called the Act.Copies of thecomplaint together with Notice of Hearing thereon, were duly servedupon the respondent and the Union.With respect to the unfair labor practices, the complaint alleged,in substance, that the respondent: (1) on or about December 9, 1943,laid off and thereafter, on or about January 11, 1944, dischargedPioter Pilot,2 and thereafter refused to reinstate him because he joinedor assisted the Union or engaged in other concerted activities for thepurposes of collective bargaining or other mutual aid or protection,thereby discriminating in regard to the hire and tenure of employmentof said Pioter Pilot and discouraging membership in the Union ; and(2) by the foregoing conduct and, since on or about July 15, 1943, byvilifying, disparaging and expressing disapproval of the Union, byinterrogating employees concerning their union affiliations, by urging,persuading, and warning employees to refrain from assisting, becom-ing or remaining members of the Union, by threatening employeeswith discharge or other reprisals if they joined or assisted the Union,and by keeping under- observation and surveillance the meeting places,meetings and activities of the Union or the concerted activities ofthe employees for the purpose of self-organization, has interferedwith, restrained, and coerced its employees in the exercise of the rightsguaranteed in Section 7 of the Act.The respondent's answer, filed on June 15, 1944, admits the allega-tions in the complaint with reference to the nature and extent of itsbusiness, as well as its operation in interstate commerce, denies thecommission of any unfair labor practices, admits that Pioter Pilotwas laid off on or about December 9, 1943, and was not employed bythe respondent at any time thereafter, but affirmatively avers that thesaid Pioter Pilot, "by his own acts and conduct, severed his employ-ment" and has since been gainfully employed "otherwise than withrespondents."Pursuant to due notice, a hearing was held at Jersey City, NewJersey, from June 19 to and including June 24, 1944, before IrvingRogosin, the Trial Examiner duly designated by the Chief TrialExaminer.The Board and the respondent were represented by coun-sel; the Union, by counsel and a union representative.All partiesparticipated in the, hearing and were afforded full opportunity to beheard, to examine and cross-examine witnesses, and to introduceevidence bearing upon the issues.On June 13, 1944, the respondentfiled a motion for a bill of particulars.The motion was granted inpart and a bill of particulars and supplemental bill of particularswere furnished to the respondent prior to the hearing.At the com-2 Also referred to in the record as Peter Pilot. 120DECISIONS OF NATIONAL LABOR RELATIONS BOARDmencement of the hearing, the Board further supplemented its billof particulars by orally furnishing the respondent, on the record,with sundry dates on or about which the alleged unfair labor practiceswere committed.At the, close of the hearing, the Trial Examinergranted motions by counsel for the Board and the respondent to con-form the pleadings to the evidence adduced with respect to formalmatters.During. the course of the hearing, rulings were made by theTrial Examiner on various motions and on objections to the admissionof evidence.The Board has reviewed all the rulings of the TrialExaminer and finds that no prejudicial error was committed.Therulings are hereby affirmed.On September 26, 1944, the Trial Examiner filed his IntermediateReport, copies of which were duly served upon the parties, in whichhe found that the respondent had engaged in and was engaging in-unfair labor practices affecting commerce within the meaning ofSection 8 (1) and Section 2 (6) and (7) of the Act, and recommendedthat the respondent cease and desist therefrom and take certainaffirmative action to effectuate the policies of the Act.He furtherfound that the respondent had not discriminated against Pioter Pilotand had not engaged in certain other unfair labor practices, andrecommended that the complaint be dismissed in these respects.Thereafter, counsel for the Board, the Union, and the respondent filedexceptions to the Intermediate Report and supporting briefs.Oralargument,in which the respondent and the Union participated, washad before the Board at Washington, D. C., on February 6, 1945.The Board has considered the exceptions and briefs of the parties and,insofar as the exceptions are inconsistent with the findings of fact,conclusions of law, and order set forth below, finds them to be withoutmerit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESS OF THE RESPONDENTPeter Freund, an individual doing business under the trade name andstyle of Peter Freund Knitting Mills, was engaged from about 1918to January 1, 1944, in the manufacture, sale, and distribution ofsweaters,mufflers, infants' blankets, and other related knitted andwoven products.On January 1, 1944, Peter Freund and ElizabethFreund, co-partners doing business under the trade name and style ofPeter Freund Knitting Mills, succeeded to the business formerly con-ducted by the said Peter Freund as a sole proprietorship. There wasno change in the business, management, personnel, or labor policies PETERFREUND` KNITTING MILLS121as a result of this change in ownership; Peter Freund,3 the activemanager of the individual proprietorship, continuedas active man-ager of the co-partnership.Thus the change in structure from anindividual proprietorship to a partnership resulted in no change in theemployer-employee relationship.Under these circumstances, we findthat, for the purposes of effectuating the policies of the Act, the re-spondent Peter Freund as an individual proprietor and the respond-ents Peter Freund and Elizabeth Freund as co-partners, are jointly andseverally liable for the unfair labor practices of both.4-At all times material herein, the partnership and Freund,Sr., asan individual, have maintained their principal office and place of busi-ness in North Bergen, in the State of New Jersey.During the yearending May 3, 1944, the respondent in the conduct of its business pur-chased yarns and othermaterialsvalued in excess of $250,000, of whichapproximately 90 percent was purchased and shipped to said plantfrom points outside the State of New Jersey. During the same period,the respondent manufactured products valued in excess of $500,000, ofwhich approximately 90 percent was shipped to points outside theState of New Jersey. The respondent concedes that it is engaged incommerce within the meaning of the Act.II.THE ORGANIZATION INVOLVEDTextileWorkers Union of America, affiliated with the Congress ofIndustrial Organizations, is a labor organization admitting to mem-bership employees of the respondent.III.THE UNFAIR LABOR PRACTICESA. Interference, restraint, and coercionThe Union initiated an organizational campaign at the respondent'splant in July 1943.As part of the campaign, organizers distributedhandbills and solicited employees in front of the plant.Early inOctober 1943, Mary Balg, forelady of the finishing department andsupervisor of the other foreladies, approached Anna Fiorenza, an em-ployee in the finishing department, and, inquired if she was interestedin the Union.Fiorenza replied that she was not; whereupon, Balgasked her if she thought the Union would help the employees "any."In December 1943, about a month after Fiorenza had joined the Union,Balg asked her, "Why didn't you come to me before you went intothe Union?"Fiorenza denied that she was a member of the Union;whereupon Balg remarked, "Why don't you tell me the truth? I8Hereafter in the decision Peter Freund will be referred to as Freund,Sr, as distin-guished from his son, Freund, Jr.4 Cf.N. L. R. B.v.AdelClay Products Company,134 F. (2d) 342(C. C. A 8),enf'g,44 N. L. R. B. 386. 122DECISIONS OF NATIONAL LABOR RELATIONS BOARDalways tell you the truth."On another occasion in the early part ofFebruary1944,Balg stated to Fiorenzathat "the office only hopes[the] girls know what [they] are doing." She then asked her howthey [the employees] "would feel if [they] built up a plant the wayMr. Freund did, and thenloses(sic) it."Fiorenzareplied that shedid not think Freund would lose the plant, and added, "I don't thinkitwould harm any if the Union would come in." Balg remarked thatthe employees "had no idea what it would do."We find that implicitin Balg's statementswas the threat that the employees would lose theirjobs if the Union would come in because Freund would then be forcedto close the plant.On still another occasion Balg told Fiorenza that"a few of the girls came back with their [Union] cards, saying thatthey were sorry they signed, and . . . [that Plant Superintendent]Vargish was trying to get them out."We find that this statement re-ferred to the efforts of Balg and Vargish, who was Freund, Sr.'s son-in-law, to induce employees to withdraw from the Union and was in-tended to, and did, indicate the success with which their efforts hadmet.5On Friday, January 7, 1944, about a dozen weavers,including Ka-minski,Purzel, and a few girls employed in another department, at-tended a union meeting.During the morning or afternoon of the nextregularwork day following the meeting, Foreman Haschke came overto Purzel and remarked, "You was at a meeting Friday?" Purzelreplied "Yes . . . Why?"Haschke then stated that "the boss" hadtold him so and that he [the boss] knew the identity of everyone whohad been at the meeting.' In the latter part of February 1944 whenKaminski "started on full warps on Pilot's looms," Haschke told him,"You know, Kaminski, . . . boss told me before Union is going to be inhis shop he going to close the shop." 7The respondent contends that it is not responsible for the statementsof Balg and Haschke because they were not supervisory employees.Like the Trial Examiner, we find no merit in this contention.Therecord shows that Balg was the forelady of the Merrow department.Freund, Sr., admitted that she was the "supervisor" of the rest of theforeladiesof the plant; that she assigned the work to the employeesunder her and reported on their fitness and efficiency; that she had5The findings with respect to the conversations with Fiorenza, related above, are basedon the credible and uncontradicted testimony of Fiorenza,who was also credited by theTrial Examiner.Balg did not testify.We,like the Trial Examiner,find no merit inthe respondent's contention that Fiorenza's credibility has been impeached by the factthat she was discharged for having her time card punched by another employee and forhaving refused to instruct new employeesa The findings with respect to this conversation are based on the credible testimonyofWalter Purzel.While Haschke denied having made the statements attributed to himby Purzel,the Trial Examiner who heard and observed the witnesses,did not creditHaschke's denials;nor do we.7This finding is based on the credible and uncontradicted testimony of Kaminski whowas also credited by the Trial Examiner. PETER FREUND KNITTING MILLS123authority to recommend employees for hire, discharge,and pay in-creases ; and that her recommendations in these respects were actedUpon.8Freund, Sr.,testified that Haschke was foreman of the wholeweaving department in which there were approximately 10 weavers ;that he was in charge of production in that department;that he hadauthority to recommend discharges;and that his recommendationswere given weight by the respondent.Haschke testified that in theabsence of both Freunds,he was in full charge of the weaving depart-ment.Freund, Jr., testified that, as a matter of policy, he avoidedtalking directly with the employees of the weaving department butwould give his instructions and work orders to Haschke,who put theminto effect.When lay-offs were necessitated by reason of the comple-tion of contracts or other causes,Freund, Jr., would consult Haschkea few days before the contemplated reduction,decide what steps wereto be taken,and leave the decision to be put into effect by Haschke.Haschke testified that it was his duty to see that all the work in theweaving department was properly performed and to adjust any pro-duction problems.He further testified that inspectors would informhim if the work was not properly performed,in which event he wouldtake the matter up directly with the weaver concerned and caution himto be more careful.Haschke performed substantially the same dutiesthroughout his 17 years of employment with the respondent.We find that the respondent is liable for the statements and activ-ities of Balg and Haschke because they are supervisory employees andbecause they were held out by the respondent to the employees, andreasonably regarded by them, as representatives of management.Wefind further that by the statements and activities of Balg andHaschke, as hereinabove set forth,the respondent interfered with,restrained,and coerced its employees in the exercise of the rights guar-anteed in Section 7 of the Act.The respondent uses personnel cards in connection with its SocialSecurity records.These cards contain the printed question concern-ing the employee's union membership.Freund, Sr.,testified that the,office employees were instructed to keep these cards for each employeeand to obtain as much of the called for data as possible.The prac-tice seems to be to call an employee into the office after he has beenemployed a week or two and at that time to enter as much informa-tion as possible on the card.The Trial Examiner found that sincethese were stock cards and since only one of the five introduced intoevidence contained an answer to the question of "Union Affiliation,"8Freund,Sr , testified on direct examination that he gave"great weight"to Balg's rec-ommendationsOn cross-examination,under leading and suggestive questions by the re-spondent's counsel,Freund, Sr., attempted to minimize Balg's authority and duties,statingthat he gave no greater weight to Balg's recommendations than to the suggestions ofstrangers.We, like the Trial Examiner,reject the respondent's contention that it gaveno greaterweight toBalg's recommendations than to those of any ordinary employee. 124DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe respondent did not violate the Act by interrogating its employeesas to their union affiliation.We do not agree.These cards, which therespondent maintained as records in the regular course of its business,contained a question concerning the employee's union affiliation, a mat-ter which should be of no concern to the employer.The most thatmay be inferred from the fact that on four of the five cards in evi-dence the information relating to union affiliation is blank, is that theanswer to this question was not compulsory.However, it does notappear that the employees were told that they did not have to answerthis question.And one of the cards in evidence does contain theanswer "`no" to this question.We believe that a refusal to supply.ananswer to this question might create the inference that the employeeis a member of a union and that the inquiry itself deters concertedactivity by employees whether or not an answer to this question issupplied.We find that by the use of the question, on the personnelcards, concerning the employee's union affiliation, the respondent hasinterfered with, restrained, and coerced its employees in the exercise ofthe rights guaranteed in Section 7 of the Act.9B. Alleged interference, restraint, and coercionShortly after the Union"initiated its organizational campaign at therespondent's plant, Freund, Sr., observed the distribution of leafletsin front of the plant and on two occasions telephoned to the localpolice to determine whether a permit had been issued for that purpose.On the latter occasion, he was informed that the permit had beengranted.Although it may be inferred from what transpired thatFreund, Sr., disapproved of the distribution of the literature, he didnothing to interfere with or hinder its distribution.We find, as didthe Trial Examiner, that the respondent did not interfere with, re-strain, or coerce his employees with respect to the distribution of unionliterature at his plant.Otto Gedon, an employee in the weaving department, testified thaton the Monday following the union meeting of January 7, 1944, Fore-man Haschke told him that he knew Gedon had been at the meeting.Gedon acknowledged that he had and then remarked, "I pay6 SeeMatter of D. W. OnantSons,50 N. L R. B. 195, enf'd 139 F.(2d) 728(C C A. 8),where the Board found violativeof the Actthe use of a question,in an application blank,concerning membership in any organization,lodge, or society despite the company's con-tention that the Navy Department had suggested the procuring of such information fromapplicants and despite the fact that it had eliminated the question after a Board FieldExaminer had commented on its impropriety;Matter of Spalek Engineering Co.,45N. L. R. B. 1272,1275, where the Board found a violation of Section 8 (1) in the useof such a question on an application form despite the company's contention that the appli-cations were in standard form, purchasable from any stationer,and had been used bythe company long before the commencement of union activities.See, also,TexarkanaBus Co. v. N L. R. B ,119 F.(2d) 480(C. C. A. 8)(inquiry appears on application blank) ;DannenGratincEMilling Co. v. N. L.R. B., 130 F. (2d) 321, 323(C. C A. 8)(inquiryappears on application blank) ;and P.H.Glatfelter Co. v. N.L. R. B.,141 F. (2d) 631(C. C. A. 3),and cases therein cited(inquiry was made orally). PETERFREUND KNITTING MILLS125my ... dues, and I go in the saloon and drink a couple of beers,and I go home." Haschke then stated, according to Gedon, "Mr.Freund doesn't like that."Haschke, who fixed the day of this con-versation as Saturday, testified that as he passed Gedon at his loom,he smelled an odor of alcohol and observed that Gedon was "kind ofred in the face."Haschke had known Gedon for 30 years.Address-ing him familiarly as "Otsch," he inquired, "Where was you?" Gedonreplied, "I was to a meeting and had a couple of beers and then wenthome."Haschke continued, "Otsch . . . Don't come in drunk. Theboss does not like that." In his testimony Haschke explained thatitwas Gedon's drinking that he referred to in stating that Freund,Sr., objected, and not to Gedon's attendance at the union meeting.Haschke denied that Freund, Sr., had ever told him that he objectedto the employees attending union meetings.Although there is noindication that Gedon was actually under the influence of liquor onthis occasion, Gedon himself admitted that his drinking had beenthe subject of some comment on previous occasions, even though ithad been referred to by both Haschke and- Gedon in a somewhat-jocular vein.Like the Trial Examiner, we find that the statementattributed to Haschke was ambiguous, that it was equally susceptibleof the meaning which Haschke claimed he intended, and that it wasinsufficient to warrant a finding that it constitutes interference,restraint, or coercion, within the meaning of the Act.Mermell, the union organizer, testified to an incident allegedlyinvolving Superintendent Vargish, the son-in-law of Freund, Sr.Mermell testified that while he was distributing leaflets in front ofthe plant, a man came up to him and made disparaging remarks inthe presence of employees entering the plant.Mermell did not knowthe identity of the man and his only information that the person wasVargish came from an unidentified person entering the building. -Weconclude, as did the Trial Examiner, that, since Vargishwas insuffi-ciently identified as the person alleged to have made the statements,no finding can be based on the incident.Mermell further testified that on an occasion when he was distrib-uting leaflets in front of the plant, Freund, Sr.'s minor son, of highschool age, took a leaflet and entered the plant.Sometime later theboy emerged from the plant, and made disparaging and vulgar re-marks to Mermell.We find, like the Trial Examiner, that, under thecircumstances disclosed, the evidence does not warrant a finding ofunlawful intereference by the respondent.C. The alleged discriminatory treatment of Pioter PilotPilot had been employed by the respondent as a weaver since 1929.He could operate both Jacquard and shaft looms and his workman-639673-45-vol. 61-10 126DECISIONS OF NATIONAL LABOR RELATIONS BOARDship and efficiency were not questioned.He joined the Union in July1943, and was elected shop steward in September or October.He dis-cussed the Union with other employees after he joined, attended theunion meetings regularly, and frequently "spoke from the floor."His activities on behalf of the Union were otherwise unexceptional.Pilot testified that "a cople of months . . . or a couple of weeks"after he joined the Union, he had a conversation with Freund, Sr., inthe washroom of the plant. According to Pilot, Freund, Sr., told himthat he was surprised at what Pilot had been saying about him, that hehad intended to send for Pilot, and asked him to come to his office.Upon his arrival at the office, according to Pilot, Freund, Sr., askedhim if he had joined the Union. Pilot answered in the affirmative andasked if there, was "Anything wrong?" Pilot further testified thatFreund, Sr., made no response to his question but remarked that amechanic had been "making trouble," that he had told the mechanicto stop talking about the Union, that the mechanic continued to talkabout the Union, and that he would have to do something with themechanic.On cross-examination, Pilot acknowledged that when hefirst arrived at Freund, Sr.'s office, they had an extended conversationrelating solely to Pilot's health, in which they discussed X-ray plateswhich Pilot had brought to the office 10 and a contemplated operationon his sinus which would require a 2 to 3 weeks' absence from the plant.Pilot explained that he forgot about the first part of the conversationon direct examination and that the discussion concerning union mat-ters occurred after their conversation relating to his health.Freund,Sr., denied having had any conversation with Pilot in the washroom.He also denied that part of the conversation in his office relating tounion matters but admitted the remainder of the conversation relatingto Pilot's health.Freund, Sr., testified that Pilot had spoken to himas he passed Pilot's loom and asked him if he could discuss his sinuscondition with him.The Trial Examiner, who had the opportunityto hear and observe the witnesses, credited Freund, Sr., over Pilot, andwe do likewise.Pilot also' testified that sometime early in October he observedFreund, Sr., looking out of the plant window while he and Union Or-ganizer Mermell were talking on the sidewalk in front of the plant;that Pilot then drove off with Mermell in the latter's car to visit thehome of employee Bruno at Cliffside for the purpose of discussingsome union matters with her; that they drove by a circuitous routein order to give Bruno time to get home, consuming 45 minutes in whatwas normally a 10-minute drive; that Mermell went into Bruno's house"Pilot admitted on cross-examination that he intended to discuss the x-rays and anoperation on his sinus with Freund, Sr, and that before going to the office he went tohis looms, where he had kept the x-rays, and took them with him to Freund, Sr 's, office. PETER FREUNDKNITTING MILLS127while Pilot preferred to wait outside "unless invited in"; that afterwaiting about an hour, he observed a car drive by on two occasions;and that he recognized the driver and the sole occupant of the car asFreund, Sr., with whom he exchanged glances. It appears from Pilot'stestimony that the alleged incident occurred at dusk, although thestreet lights had not been turned on at the time. Freund, Sr., cate-gorically denied that he observed Mermell and Pilot in front of theplant or that he was even in the vicinity of Bruno's home. The TrialExaminer credited Freund, Sr.'s denials. It appears improbable thatFreund, Sr., could have left his office, secured his car, and followedMermell's car for 45 minutes when he could not have known of Mer-mell's destination in advance.Also, Pilot's identification at dusk ofthe driver of the car as being Freund, Sr., is highly questionable.Likethe Trial Examiner, we do not credit Pilot's testimony set forth above,and accept Freund, Sr.'s denials.Pilot testified that-the morning after the Cliffside incident, he waslaid off due to the lack of quills but was told to report for work thenext day, at which time he was assigned to the shaft looms of Mar-zotta, a weaver who was ill. Pilot asked Haschke for warps for hisregular Jacquard looms, but Haschke replied, "I don't know yet."According to Pilot, Kaminski was the only other weaver on shaftlooms, and while Pilot was working the shaft looms, the other weaverssecured "new" work and got warp for their Jacquard looms. Pilottestified that he worked on the shaft looms 8 days; however, the re-spondent's records show that he worked on the shaft looms 14 daysduring the period from November 17 to December 9. Upon Marzotta'sreturn on December 9, Pilot was laid off. Pilot complained to Haschkethat other weavers were getting warp and orders for their Jacquardlooms and asked why he could not get warp. Haschke referred Pilotto Freund, Jr., who assured Pilot that he had no work for him thenbut would recall him when warp and orders were available. Pilotleft the plant without taking his tools and personal effects, and there-after did not return to work. Pilot admitted that he had been laid offon previous occasions, when yarn and orders were unavailable, withoutregard to his seniority, but contended that it was "never for anextended period."The respondent adduced evidence to the effect that on November19, 1943, it had exhausted its supply of yarn and was without ordersfor the Jacquard looms customarily operated by Pilot; that it there-upon transferred Pilot to shaft looms regularly assigned to Marzotta,another weaver who was absent due to illness, in what respondent'sofficials contended was a routine transfer; that upon Marzotta's returnon December 9, the respondent was still without yarn or orders forPilot's regular looms; and that it thereupon laid Pilot off, as it had 128DECISIONS OF NATIONAL LABOR RELATIONS BOARDdone on previous occasions under similar circumstances.Freund, Sr.,testified that the respondent had absolutely no seniority policy withrespect to temporary lay-offs of weavers when yarn or orders for aweaver's looms were exhausted.Pilot testified that, on the first date after December 9, when hereturned for his pay, he asked Freund, Sr., "How I am standing? [sic]It looks to me like I kick off already or I going be kicked off."WhenFreund, Sr., asked him what he was talking about, Pilot continued,"I want find out and ask you how I am standing. All weavers, allthem in the shop, they get jobs; they got warps; they got fillings; theygot order.My warp lay on floor, supposed to be put on my machine;nobody put on my machine. They promised to me, Goschinski['s looms], to run Jacquards; nobody give to me."According to Pilot,Freund, Sr., told him that the respondent had no work, and made noreply to Pilot's complaint that most weavers with less seniority thanhe were working.Pilot then asked Freund, Sr:, how he was "stand-ing" and if he were fired; Freund, Sr., told him that he was not firedand asked Pilot to suggest what should be done with him.Accordingto Pilot, Freund, Sr., then remarked, "You be surprised how manypeople come to me and tell me about you, what you are talking aboutunion."Pilot testified that Freund, Sr., then told him that as soonas orders and warp became available, he would be recalled.Both Freunds testified that they intended to'recall Pilot when yarnand orders became available.Freund, Sr., admitted having a con-versation with Pilot upon his return for his pay check, but denied thesubstance of the conversation testified to by Pilot.Freund, Sr., testi-fied that Pilot had asked what the outlook was for him and thatFreund, Sr., had told him that he would reemploy him when yarn andorders became available.The Trial Examiner credited Freund, Sr.'sversion as being more plausible, and so do we.Five days after his lay-off on December 9, Pilot took employmentwith another weaving firm, and received two pay checks from thisfirm during December.At the time of the hearing he was still em-ployed there..Freund, Sr., testified that in the latter part of December severalemployees had advised him that Pilot had taken employment else-where.To ascertain the truth of this report, Freund, Sr., directedhis son onJanuary 7 to send a post card to Pilot, asking him to call atthe plant office; this, Freund, Jr,, did.When no response was receivedfrom Pilot, Freund, Sr., called at Pilot's home on January 10 to ascer-tain if he was employed elsewhere.A note on the door of Pilot's homedirected callers to an adjacent store, where Freund, Sr., was advisedthat Pilot was employed.Freund, Sr., thereupon returned to theplant and directed his son to return Pilot's belongings and to advise PETER FREUND KNITTING MILLS129him by letter that his services with the respondent were terminated.Freund, Jr., did as he was directed.Pilot testified that shortly thereafter he returned to the plant andtold Freund, Jr., that he was there in response to the post card; thatFreund, Jr., thereupon said that he was going to fire him, to whichPilot replied, "Looks to me like revenge, only because I am belongingto a union"; that Pilot threatened to take the case to the "LaborBoard"; and that he then left the plant and did not return. Freund,Jr., admitted that a conversation took place when Pilot returned tothe plant upon receipt of the letter of discharge.He testified thatPilot had asked about the meaning of the letter of January 10; thathe told Pilot it was self-explanatory; and that he made no responseto Pilot's threat to take the case to the Labor Board.He denied theother statements to which Pilot testified.The Trial Examinercredited Freund, Jr., and so, do we.The Trial Examiner found that there was no substantial evidencesupporting the allegation that the respondent discriminated againstPilot in regard to the hire, tenure, or other terms or conditions ofhis employment.We agree. The respondent did not have a uniformsystem of laying off weavers on the basis of seniority.The recordshows that Pilot's lay-off was not unusual.He had been laid off onprevious occasions due to lack of orders or yarn and had always beenrecalled.Moreover, the respondent did not increase its staff of 10weavers during the entire period subsequent to Pilot's lay-off, althoughthe respondent increased its work week from 40 hours to 48 hourspursuant to the request of the War Manpower Commission., Further-more, it appears that Pilot's looms were not operated until late inJanuary.Like the Trial Examiner, we find that the respondent did not dis-criminate against Pilot in the matter of his lay-off.We find furtherthat by taking employment elsewhere 5 days after his lay-off, contraryto the past practice not to take employment elsewhere during a tem-porary lay-off, and by failing to notify the respondent of that factdespite his knowledge that the respondent would thereby be incon-venienced in its future production schedules, Pilot voluntarily severedhis employment relation with the respondent.Upon the entire record,we find that the respondent did not discriminate against Pilot withrespect to the hire, tenure, or other terms or conditions of hisemployment.IF. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEThe activities of the respondent set forth in Section III A, above,occurring in connection with the operations of the respondent de- 130DECISIONSOF NATIONALLABOR RELATIONS BOARDscribed in Section I, above, have a close, intimate, and substantialrelation to trade, traffic, and commerce among the several States, andtend to lead to labor disputes burdening and obstructing commerceand the free flow of commerce.V. THE REMEDY0Having found that the respondent has engaged in certain unfairlabor practices, we shall order that it cease and desist therefrom andtake certain affirmative action designed to effectuate the policies ofthe Act.We have found that the respondent's use of the question, on itspersonnel cards, concerning the employee's union affiliation is viola-tive of the Act.We shall, accordingly, order the respondent to deletethis question from the personnel cards.Upon the basis of the foregoing findings of fact and the entire.record in the case, the Board makes the following :CONCLUSIONS OF LAW1.TextileWorkers Union of America, affiliated with the Congressof Industrial Organizations, is a labor organization within the mean-ing of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employees inthe exercise of the rights guaranteed in Section 7 of the Act, therespondent has engaged in and is engaging in unfair labor practiceswithin the meaning of Section 8 (1) of the Act.3.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce, within the meaning of Section 2, (6) and (7) ofthe Act.4.The respondent has not interfered with, restrained, or coerced itsemployees in the exercise of the rights guaranteed in Section 7 of theAct by keeping under observation and surveillance the meeting places,meetings and activities of its employees.5.The respondent has not discriminated against Pioter Pilot, inregard to his hire, tenure or terms or conditions of employment,thereby discouraging membership in the Union.ORDERUpon the basis of the above findings of fact and conclusions of law,and pursuant to Section 10 (c) of the National Labor Relations Act,the National Labor Relations Board hereby orders that the respondentPeter Freund, doing business under the trade name and style of PeterFreund Knitting Mills, and the respondents Peter Freund and Eliza-beth Freund, copartners, doing business under the trade name and PETER FREUND KNITTING MILLS131style of Peter Freund Knitting Mills, and their agents,successors, andassigns, shall:1.Cease and desist from in any manner interfering with, restrain-mg, or coercing their employees in the exercise of the right to self-organization,to form labor organizations,to join or assist TextileWorkers Union of America,affiliated with the Congress of IndustrialOrganizations, or any other labor organization, to bargain collectivelythrough representatives of their own choosing,and to engage in con-certed activities, for the purpose of collective bargaining or othermutual aid or protection as guaranteed in Section7 of the Act.2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act :(a)Delete from the personnel cards the question concerning theemployee's union affiliation;(b)Post at its plant at North Bergen, New Jersey, copies of thenotice attached hereto, marked "Appendix A."Copies of said notice,to be furnished by the Regional Director of the Second Region, shall,after being duly signed by the respondent's representative, be postedby the respondent immediately upon the receipt thereof, and main-tained by it for sixty(60) consecutive days thereafter,in conspicuousplaces, including all places where notices to employees are customarilyposted.Reasonable steps shall be taken by the respondent to insurethat said notices are not altered,defaced, or covered by any othermaterial; and(c)Notify the Regional Director for the Second Region in writing,within ten (10) days from the date of this Order, what steps therespondent has taken to comply herewith.IT IS FURTHER ORDERED that the complaint,insofar as it alleges thatthe respondent kept under observation and surveillance the meetingplaces, meetings and activities of its employees in violation of Section8 (1) of the Act, and discriminated against Pioter Pilot in violationof Section 8 (3), be,.and it hereby is, dismissed.APPENDIX ANOTICE TO' ALL EMPLOYEESPursuant to a Decision and Order of the National Labor RelationsBoard, and in order to effectuate the policies of the National LaborRelations Act, we hereby notify our employees that:We will not in any manner interfere with, restrain,or coerce ouremployees in the exerciseof their rightto self-organization,to formlabor organizations,to join or assistTextileWorkers Union of Amer-ica, affiliated with the Congress of Industrial Organizations, or anyother labor organization,to bargain collectively through representa- 132DECISIONS OF NATIONAL LABOR RELATIONS BOARDtives of their own choosing, and to engage in concerted activitiesfor the purpose of collective bargaining or other mutual aid or pro-tection.All our employees are free to become or remain membersof this union, or any other labor organization.We will delete from our personnel cards the question concerningthe employee's union affiliation.,PETERFREUND KNITTING MILLSEmployerDated ----------------By -----------------------------------(Representative)(Title)This notice must remain posted for 60 days from the date hereof,and must-not be altered, defaced, or covered by any other material.